Citation Nr: 0526089	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as a residual of back injury.

2.  Entitlement to service connection for residuals of gall 
bladder surgery.

3.  Entitlement to service connection for residuals of 
fracture of the mandible.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for Rocky Mountain 
spotted fever.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant had alternating periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
from July 1976 to March 1997 in the Army National Guard, to 
include periods of ACDUTRA from October 1976 to May 1977 and 
from May 9, 1987, to May 20, 1987.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 decision that, 
inter alia, denied service connection for degenerative disc 
disease of the lower back.  The appellant filed a notice of 
disagreement (NOD) in December 1999.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) (addressed in 
more detail below), the RO readjudicated the claim for 
service connection, denying it on the merits, and issued a 
statement of the case (SOC) in June 2001.  The appellant 
filed a substantive appeal in July 2001.  In April 2002, the 
RO issued a supplemental SOC (SSOC), reflecting the RO's 
continued denial of the claim for service connection for 
degenerative disc disease of the lower back.  In a December 
2002 decision, the Board denied service connection for a low 
back disorder on the basis that the criteria for service 
connection were not met.

The appellant appealed the December 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2003 joint motion to the Court, 
counsel for both parties requested that the December 2002 
Board decision be vacated and remanded for the Board to 
address whether the duty to notify as set forth in the VCAA 
has been satisfied (see generally VCAA, §§ 3, 4, 7; 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002)), and for the 
Board to discuss the application of the presumptions of 
soundness and aggravation in this case.  In an October 2003 
order, the Court granted the parties' motion, and the matter 
on appeal for service connection for a low back disorder was 
thereafter returned to the Board for further proceedings 
consistent with the joint motion.

In April 2004 and, again, in November 2004, the Board, in 
turn, remanded the matter on appeal for service connection 
for a low back disorder to the RO to afford the appellant due 
process.  The July 2004 and May 2005 SSOCs reflect the RO's 
continued denial of the claim for service connection for a 
chronic lower back disorder.  The matter has since been 
returned to the Board for further appellate consideration.

For reasons expressed below, the matter of service connection 
for a low back disorder is  again being remanded to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C.  The remand the issues of entitlement to service 
connection for residuals of gall bladder surgery, for 
residuals of fracture of the mandible, for bronchitis, for 
and for Rocky Mountain spotted fever, each adjudicated and 
denied by the RO, and for which the appellant has filed the 
first of two actions needed to place the issues in appellate 
status.  VA will notify the appellant when further action, on 
his part, is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for service connection for a low back 
disability, claimed as a residual of back injury, is 
warranted, even though such will, regrettably, further delay 
an appellate final decision on the claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In November 2004, the Board remanded this matter for the RO 
to afford the veteran a hearing before RO personnel, as 
requested.  As indicated in the Board's November 2004 remand, 
in correspondence dated in November 1999 and received in 
December 1999, the appellant indicated that he desired "to 
explain, in person," his case to adjudicators.  
Subsequently, on VA-Form 9, the appellant indicated that he 
did not desire a Board hearing.  The Board thus construed the 
appellant's December 1999 statement as a request for an RO 
hearing.  However, there is no indication of record that any 
such hearing took place, as requested.  Under these 
circumstances, the Board has no other choice but to, again, 
remand the matter to the RO to arrange the requested hearing.  
While the matter is in remand status, and to ensure that all 
due process requirements are met, the RO should also give the 
appellant another opportunity to present information and/or 
evidence pertinent to the claim on appeal for service 
connection for a low back disability, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should request that the 
appellant submit all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§  3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal for service connection for a low back disability.  
For the sake of efficiency, the RO's adjudication of the 
claim should include consideration of the evidence submitted 
directly to the Board in September 2004.

Also, again, as a final note, the Board points out that, in a 
January 2002 rating decision, the RO denied the appellant's 
claims for service connection for residuals of gall bladder 
surgery, residuals of fracture of the mandible, bronchitis, 
and Rocky Mountain spotted fever.  An April 2002 NOD clearly 
expressed disagreement with those determinations; however, 
the claims file does not reflect that the RO has a SOC as to 
those claims.  Accordingly, the Board is required to remand 
these matters to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and his representative a SOC, 
along with a VA Form 9, and afford them 
the opportunity to submit a substantive 
appeal on the issues of service 
connection for residuals of gall bladder 
surgery, residuals of fracture of the 
mandible, bronchitis, and Rocky Mountain 
spotted fever.  The appellant and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claims for service connection 
for residuals of gall bladder surgery, 
for  residuals of fracture of the 
mandible, for bronchitis, for and Rocky 
Mountain spotted fever, within 60 days of 
the issuance of the SOC).

2.  The RO should undertake appropriate 
action to schedule the appellant for a 
hearing before RO personnel in accordance 
with his December 1999 request for such a 
hearing.  

3.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
for service connection for a low back 
disability, claimed as a residual of back 
injury, in light of all pertinent evidence 
(to include that submitted directly to the 
Board in September 2004) and legal 
authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
.  It appears that such action was not undertaken by the RO, 
and that the November 2004 Board remand is missing from the 
veteran's claims file.  [The Board is inserting a copy of the 
November 2004 Board remand in the claims file for the 
convenience of the RO.]  Under these circumstances, the Board 
finds that Stegall requires that this case be remanded to the 
RO for compliance with the prior remand 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




